DETAILED ACTION
I.	Claims 63-88 have been examined.
II.	Responses to Applicant’s Arguments have been given.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Priority
The current application is a national stage entry of PCT/EP2017/061135, International Filing Date: 05/10/2017, which claims foreign priority to 16305544.5, filed 05/10/2016. 
Response to Arguments
The Applicant’s arguments with regards to the claim limitation of “wherein: said dedicated core network-selection related user equipment subscription information includes a user equipment usage type parameter” are rendered moot in view of the new grounds of rejection cited below.
In response to the Applicant's argument that the references fail to show certain features of Applicant’s invention (i.e., “certain embodiments of the invention provide distinct advantages that are not provided by Tomici”), it is noted that the features upon which the Applicant relies (i.e., “communication performance in certain embodiments may be improved by enabling execution of inter-system mobility procedures close to the edge of the network. Communication latency is reduced by minimizing the need for signaling procedures deep in the core network, 1.e., toward the PGW. This can be especially beneficial when an MNO deploys both small cell and WiFi access in a common geographic area. Scalability is also improved by reducing the PGW processing burden, e.g., by distributing some inter-system mobility functions to the MME and SGW. Tomici fails to disclose or suggest the elements of any of claims 63-88, and therefore fails to provide the advantages noted above”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the Examiner upholds that Tomici discloses the Applicant’s claimed invention’s, inter alia, “trusted wireless local area network access to said evolved packet core” via, but not limited to, paragraph 37, "the Trusted WLAN Access Network (TWAN) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 63-88 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 20170156086 A1 to Tomici et al. hereinafter Tomici, and further in view of United States Patent No. US 9755891 B2 to D’Souza et al., hereinafter D’Souza.
Regarding claim 63, Tomici discloses an apparatus comprising
at least one processor (paragraphs 249, 250 and 254); 
and at least one memory including computer program code (paragraphs 249 and 254);
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:
provide functions of a trusted wireless local area network access network entity capable of serving a user equipment at trusted wireless local area network access to an evolved packet core (Figure 1, elements 110 and 112, Figure 4, elements 210 and 212, and Figures 5 and 13, paragraphs 28, “Trusted WLAN (TWAN) access”, 31, 32, 37-39, 41, 50, 51, 53, 54, 56, 58, 64, 122, 127, 128, 145, and 180),
at said trusted wireless local area network access to said evolved packet core, perform dedicated core network selection based on dedicated core network selection information including dedicated core network-selection-related user equipment subscription information, and selection of a packet data network gateway 
Tomici discloses the claimed invention, as cited above.  However, Tomici does not disclose the claim limitation directed to “wherein: said dedicated core network-selection-related user equipment subscription information includes a user equipment usage type parameter”.  D’Souza discloses said claim limitation, as cited below.
Further regarding claim 63, D’Souza discloses wherein: said dedicated core network-selection-related user equipment subscription information includes a user equipment usage type parameter (column 5, lines 65-67, column 6, lines 1-16, “a policy system may be configured to implement dynamic policies/rules suitable for modifying services received by a subscriber, in real time, based on a variety of factors (e.g., subscriber’s data usage, network traffic, policy plan changes, etc.). Similarly, a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of D’Souza with the teachings of Tomici in order to provide “a single, holistic, cross-functional interface to support the definition and modeling of a telecommunication network operator’s business requirements for policy controls, charging, subscriber management and other dynamic service optimization functions” (D’Souza – column 22, lines 42-51).
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps 
Regarding claim 64, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said dedicated core network-selection-related user equipment subscription information during an authentication and authorization procedure performed at said trusted wireless local area network access (paragraphs 37, 49-51 58, 59, 62, 64, 66, 100, 130, 151, 179, 208, 247, and 250).
Regarding claim 65, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
 receive said 
Regarding claim 66, Tomici discloses wherein: said dedicated core network-selection-related user equipment subscription information further includes any other parameter in a user subscription of said user equipment, usable for said dedicated core network selection (paragraph 69).
Regarding claim 67, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
perform said dedicated core network selection based on said dedicated core network selection information further including third generation partnership project  authentication authorization accounting server policy information or third generation partnership project authentication authorization accounting proxy policy information (paragraph37, "the Trusted WLAN Access Network (TWAN) 112 can be connected to the Evolved Packet Core (EPC) 114 via the STa interface 116 toward the 3GPP AAA Server 118 for authentication, authorization, and accounting via the S2a interface 120 toward the PDN Gateway (PGW) 122 for user traffic plane flows", and paragraphs 48, 50, 62, 64-66, 94, 97, 100).
Regarding claim 68, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said third generation partnership project authentication authorization accounting server policy information or said third generation partnership project authentication authorization accounting proxy policy information during an performed at said trusted wireless local area network access (paragraphs 37, 49-51 58, 59, 62, 64, 66, 100, 130, 151, 179, 208, 247, and 250).
Regarding claim 69, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
perform said dedicated core network selection based on said dedicated core network selection information further including user equipment assistance information (paragraphs 37, 63, and 180).
Regarding claim 70, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
 receive said user equipment assistance information during a user equipment-initiated packet data network connectivity procedure at said trusted wireless local area network access in multi-connection mode (paragraphs 69 and 180, "The request may further comprise a 'Multi-connection' indicator which may be used by the EPC 214 in order to assign the same IP address for the UE 262 access to the PDN 222 through the TWAN 212 as is currently being used for the access through the HeNB 230.").
Regarding claim 71, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
said trusted wireless local area network access in multi-connection mode (paragraphs 63, 69, 122 and 180).
Regarding claim 72, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said user equipment assistance information from a third generation partnership project authentication authorization accounting server during a authentication and authorization procedure at said trusted wireless local area network access (paragraphs 34, 37, 48, 50, 62, 64-66, 94, 97, 100, 106, 107, 137, 240, 245, 247, and 258).
Regarding claim 73, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said user equipment assistance information from a third generation partnership project authentication authorization accounting server in a diameter extensible authentication message during an authentication and authorization procedure at said
Regarding claim 74, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
transparently send said user equipment assistance information received via extensible authentication protocol to a third generation partnership project authentication authorization accounting server during an authentication and authorization procedure at said trusted wireless local area network access (paragraphs 34, 48, 51, 54, 64, 104, and 106).
Regarding claim 75, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
-    transparently send said user equipment assistance information to a third generation partnership project authentication authorization accounting server in a diameter extensible authentication protocol request message during an authentication and authorization procedure at said trusted wireless local area network access (paragraphs 34, 48, 51, 54, 64, 104, and 106).
Regarding claim 76, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said third generation partnership project authentication authorization accounting server policy information or said third generation partnership project 
Regarding claim 77, Tomici discloses an apparatus comprising
at least one processor (paragraphs 249, 250 and 254); 
and at least one memory including computer program code (paragraphs 249 and 254);
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:
provide functions of an evolved packet data gateway capable of serving a user equipment at untrusted wireless local area network access to an evolved packet core (paragraphs 28, 32, 33, 238-240, and 245-248),
 at said untrusted wireless local area network access to said evolved packet core, perform dedicated core network selection based on dedicated core network selection information including dedicated core network-selection-related user equipment subscription information, and selection of a packet data network gateway pertaining to said selected dedicated core network (paragraphs 28, 32, 33, 238-240, and 245-248).
Tomici discloses the claimed invention, as cited above.  However, Tomici does not disclose the claim limitation directed to “wherein: said dedicated core network-selection-related user equipment subscription information includes a user equipment usage type parameter”.  D’Souza discloses said claim limitation, as cited below.
Further regarding claim 77, D’Souza discloses wherein: said dedicated core network-selection-related user equipment subscription information includes a user equipment usage type parameter (column 5, lines 65-67, column 6, lines 1-16, “a policy system may be configured to implement dynamic policies/rules suitable for modifying services received by a subscriber, in real time, based on a variety of factors (e.g., subscriber’s data usage, network traffic, policy plan changes, etc.). Similarly, a charging system may be configured to access and use subscriber information to implement a flexible pricing scheme that adjusts a subscriber’s cost of receiving services, in real-time, based on a wide variety of factors (e.g., amount of money spent consuming services, etc.). The intelligent and coordinated use of policy and charging systems may enable telecommunications network operators to implement dynamic policies and flexible pricing schemes that better utilize network resources/components and improve their profitability”, column 7, lines 28-35, “usage limit exceeded or a new add-on is purchased”, column 9, lines 38-59, “the current usage parameters”, column 10, lines 16-30, “monitor the data/service usage of each subscriber”, and column 20, lines 6-15, “define the rule for handling a subscriber who has exceeded their monthly usage threshold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of D’Souza with 
Regarding claim 78, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
 receive said dedicated core network-selection-related user equipment subscription information during an authentication and authorization procedure performed at said untrusted wireless local area network access (Figures 13 and 14 and paragraphs 28, 30, 32, 238-240 and 245-248).
Regarding claim 79, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said dedicated core network-selection-related UE subscription information in an authentication authorization-answer message from a third generation partnership project authentication authorization accounting server or a third generation partnership project authentication authorization accounting proxy (paragraphs 34, 37, 48, 50, 62, 64-66, 94, 97, 100, 106, 107, 137, 240, 245, 247, and 258).
Regarding claim 80, Tomici discloses wherein: said dedicated core network-selection-related user equipment subscription information further includes any other parameter in a user subscription of user equipment, usable for dedicated core network selection (paragraph 69).
Regarding claim 81, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: 
perform said dedicated core network selection based on said dedicated core network selection information further including third generation partnership project authentication authorization accounting server policy information or third generation partnership project authentication authorization accounting proxy policy information (paragraph37, "the Trusted WLAN Access Network (TWAN) 112 can be connected to the Evolved Packet Core (EPC) 114 via the STa interface 116 toward the 3GPP AAA Server 118 for authentication, authorization, and accounting via the S2a interface 120 toward the PDN Gateway (PGW) 122 for user traffic plane flows", and paragraphs 48, 50, 62, 64-66, 94, 97, 100).
Regarding claim 82, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said third generation partnership project authentication authorization accounting server policy information or said third generation partnership project authentication authorization accounting proxy policy information during an authentication and authorization procedure performed at said untrusted wireless local area network access (paragraphs 37, 49-51 58, 59, 62, 64, 66, 100, 130, 151, 179, 208, 247, and 250).
Regarding claim 83, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
perform said dedicated core network selection based on said dedicated core network selection information further including user equipment assistance information (paragraphs 37, 63, and 180).
Regarding claim 84, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said user equipment assistance information from said user equipment during an internet key exchange authentication and authorization procedure (Figure 14 and paragraph 239, “standard IKEv2 protocol”, paragraphs 240, 241, 245, and 248).
Regarding claim 85, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said user equipment assistance information from said user equipment in an internet key exchange authentication request message (Figure 14 and paragraph 239, “standard IKEv2 protocol”, paragraphs 240, 241, 245, and 248).
Regarding claim 86, Tomici discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to:
receive said third generation partnership project authentication authorization accounting server policy information or said third generation partnership project authentication authorization accounting proxy policy information from a third generation partnership project authentication authorization accounting server or a third generation partnership project authentication authorization accounting proxy during an authentication and authorization procedure performed at said untrusted wireless local area network access (paragraphs 28, 32, 33, 238-240, and 245-248).
Regarding claim 87, Tomici teaches a method comprising:
-    providing functions of a trusted wireless local area network access network entity capable of serving a user equipment at trusted wireless local area network access to an evolved packet core (Figure 1, elements 110 and 112, Figure 4, elements 210 and 212, and Figures 5 and 13, paragraphs 28, “Trusted WLAN (TWAN) access”, 31, 32, 37-39, 41, 50, 51, 53, 54, 56, 58, 64, 122, 127, 128, 145, and 180),
-    at said trusted wireless local area network access to said evolved packet core, performing dedicated core network selection based on dedicated core network selection information including dedicated core network-selection-related user equipment subscription information, and selection of a packet data network gateway pertaining to said selected dedicated core network (paragraph 37, "the Trusted WLAN 
Tomici discloses the claimed invention, as cited above.  However, Tomici does not disclose the claim limitation directed to “wherein: said dedicated core network-selection-related user equipment subscription information includes a user equipment usage type parameter”.  D’Souza discloses said claim limitation, as cited below.
Further regarding claim 87, D’Souza discloses wherein: said dedicated core network-selection-related user equipment subscription information includes a user equipment usage type parameter (column 5, lines 65-67, column 6, lines 1-16, “a policy system may be configured to implement dynamic policies/rules suitable for modifying services received by a subscriber, in real time, based on a variety of factors (e.g., subscriber’s data usage, network traffic, policy plan changes, etc.). Similarly, a charging system may be configured to access and use subscriber information to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of D’Souza with the teachings of Tomici in order to provide “a single, holistic, cross-functional interface to support the definition and modeling of a telecommunication network operator’s business requirements for policy controls, charging, subscriber management and other dynamic service optimization functions” (D’Souza – column 22, lines 42-51).
Regarding claim 88, Tomici teaches a method comprising:
-    providing functions of an evolved packet data gateway capable of serving a user equipment at untrusted wireless local area network access to an evolved packet core (paragraphs 28, 32, 33, 238-240, and 245-248),
- at said untrusted wireless local area network access to said evolved packet core, performing dedicated core network selection based on dedicated core network 
Tomici discloses the claimed invention, as cited above.  However, Tomici does not disclose the claim limitation directed to “wherein: said dedicated core network-selection-related user equipment subscription information includes a user equipment usage type parameter”.  D’Souza discloses said claim limitation, as cited below.
Further regarding claim 88, D’Souza discloses wherein: said dedicated core network-selection-related user equipment subscription information includes a user equipment usage type parameter (column 5, lines 65-67, column 6, lines 1-16, “a policy system may be configured to implement dynamic policies/rules suitable for modifying services received by a subscriber, in real time, based on a variety of factors (e.g., subscriber’s data usage, network traffic, policy plan changes, etc.). Similarly, a charging system may be configured to access and use subscriber information to implement a flexible pricing scheme that adjusts a subscriber’s cost of receiving services, in real-time, based on a wide variety of factors (e.g., amount of money spent consuming services, etc.). The intelligent and coordinated use of policy and charging systems may enable telecommunications network operators to implement dynamic policies and flexible pricing schemes that better utilize network resources/components and improve their profitability”, column 7, lines 28-35, “usage limit exceeded or a new add-on is purchased”, column 9, lines 38-59, “the current usage parameters”, column 10, lines 16-30, “monitor the data/service usage of each subscriber”, and column 20, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of D’Souza with the teachings of Tomici in order to provide “a single, holistic, cross-functional interface to support the definition and modeling of a telecommunication network operator’s business requirements for policy controls, charging, subscriber management and other dynamic service optimization functions” (D’Souza – column 22, lines 42-51).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to network communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431